[Cite as Scott v. First Choice Auto Clinic, Inc., 2022-Ohio-3405.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


 Geoffrey Scott,                                        :

                  Plaintiff-Appellee,                   :                No. 22AP-157
                                                                       (C.P.C. No. 19CV-725)
 v.                                                     :
                                                                     (REGULAR CALENDAR)
 First Choice Auto Clinic, Inc. et al.,                 :

                  Defendants-Appellants.                :



                                           D E C I S I O N

                                   Rendered on September 27, 2022


                 On brief: E. Ray Critchett, LLC, and E. Ray Critchett, for
                 appellee.

                 On brief: Eric E. Willison, for appellants.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendants-appellants, First Choice Auto Clinic, Inc. ("First Choice") and
Brian K. Newsom, appeal from a judgment of the Franklin County Court of Common Pleas
granting judgment and awarding damages to plaintiff-appellee Geoffrey Scott. Because the
judgment entry appealed from is not a final, appealable order, we dismiss the appeal.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Scott owns a 1963 Austin Healey 3000 Mark II Model BJ-7 automobile ("the
Healey"). In 2016, Scott contacted First Choice about restoring the metal frame and chassis
of the Healey. Scott spoke with Newsom, the owner of First Choice, about the restoration
project, which would involve a replacement frame and some replacement components that
Scott would supply, along with some original components that First Choice would remove
No. 22AP-157                                                                               2


from the original frame, repair, and attach to the replacement frame. Scott and Newsom
agreed that the project would proceed in two phases, as later described in Scott's complaint:
               Phase One of the Project required [Scott] to deliver the bare
               frame and chassis, and supply the new frame and component
               parts of the chassis to [First Choice and Newsom]. [First
               Choice and Newsom] would media blast of [sic] all steel
               components, repair and/or remove and replace all corroded
               components of the front and rear bulkheads, separate those
               front and rear bulkheads from the corroded frame, re-attach
               the repaired bulkheads to the new frame, and install new
               floorpans, with all components to be welded, seam sealed and
               painted with an epoxy primer. All the exterior panels would
               properly align, the door gaps would permit the doors to open
               and close normally and the convertible top would align and
               close properly. The Healey would then be delivered to [Scott]
               for reassembly of the engine, transmission, suspension,
               electrical and other mechanical components by [Scott].
               Phase Two of the Project would begin when [Scott] returned
               the reassembled Healey to [First Choice and Newsom] for
               exterior bodywork, paint and fitting of the exterior panels.
(Compl. at ¶ 25-26.)
       {¶ 3} Phase One of the restoration project commenced in September 2016, when
Scott delivered the bare frame and chassis of the Healey, along with the new frame and
replacement parts, to First Choice. Between October 2016 and May 2017, Scott paid First
Choice a total of $16,598 for work on Phase One of the project. Phase One was completed
and the Healey was delivered to Scott in May 2017 for reassembly of the engine and other
components. Scott returned the Healey to First Choice in September 2017 to begin Phase
Two of the project.
       {¶ 4} In October 2017, Newsom informed Scott that " 'nothing is fitting and lining
up on the car.' " (Compl. at ¶ 41.) Scott visited First Choice and observed that the body
panels on the Healey did not align, the doors would not close, and certain components had
been cut and modified in an attempt to make the body panels align. Scott claims First
Choice's body shop manager explained that much of the Phase One work had been done
incorrectly by a young employee, and that Newsom promised to correct the errors. Scott
agreed to allow First Choice to correct the errors and purchased certain replacement
components to be put on the Healey. Scott claims Newsom agreed that First Choice could
correct the problems and complete Phase Two of the project by March 1, 2018.
No. 22AP-157                                                                                3


       {¶ 5} The restoration work was not completed by March 1, 2018; ultimately, in
April 2018, Scott demanded that First Choice return the Healey to him. Scott had the
Healey moved to another repair shop, which completed the restoration project. Scott
alleges the Healey as restored is approximately one-half inch shorter than its original length
due to the modifications required to adjust for the Phase One errors.
       {¶ 6} Scott filed suit against First Choice and Newsom, asserting claims for breach
of contract, violation of the Consumer Sales Practices Act ("CSPA"), fraud and negligent
misrepresentation, respondeat superior, and unjust enrichment. First Choice and Newsom
filed counterclaims against Scott for breach of contract, unjust enrichment, and promissory
estoppel. Scott moved for summary judgment on his CSPA claim, citing Ohio
Administrative Code provisions defining acts and practices that violate the CSPA and
asserting First Choice and Newsom violated those rules as a matter of law. The trial court
granted summary judgment for Scott on his CSPA claim and referred the case to a
magistrate for a damages hearing. When the damages hearing began, counsel for First
Choice and Newsom noted that several of Scott's claims, as well as First Choice and
Newsom's counterclaims, remained unresolved. After consulting with the trial judge, the
magistrate vacated the damages hearing and the case was referred for a trial before the
magistrate.
       {¶ 7} Following the trial, the magistrate issued a decision noting that summary
judgment had been granted in favor of Scott on the CSPA claim and recommending that
the trial court rule in favor of Scott on his claims for breach of contract, negligent
misrepresentation, and fraud.     The magistrate recommended the court award treble
damages of $49,794.00 on the CSPA claim, $9,409.00 for out-of-pocket expenses, and
$10,391.75 in attorney fees.
       {¶ 8} First Choice and Newsom filed objections to the magistrate's factual and legal
conclusions, including objections to the magistrate's calculation of damages, the
recommendation that treble damages be awarded, and the recommendation that attorney
fees be awarded. The trial court overruled First Choice and Newsom's objections and
adopted the magistrate's decision, awarding the damages, expenses, and attorney fees
recommended by the magistrate. First Choice and Newsom timely appeal the trial court's
decision.
No. 22AP-157                                                                                                4


II. ASSIGNMENTS OF ERROR
        {¶ 9} First Choice and Newsom assign the following as trial court error:
                [1.] The Trial Court erred when it overruled [R. 109] the
                Appellants' objection to an award by the Magistrate [R. 93] on
                the grounds of both Breach of Contract and Unjust
                Enrichment.
                [2.] The Trial Court Trial Court [sic] erred when it overruled
                [R. 109] the Appellants' objection to the Magistrate's Award
                [R. 93] of treble damages.
                [3.] The Trial Court erred when it overruled [R. 109] the
                Appellants' objection to an award of the Magistrate [R. 93]
                regarding the award of attorney fees to Appellee.
                [4.] The Trial Court erred when it overruled [R. 109] the
                Appellants' objections to an award of the Magistrate [R. 93]
                which was based upon hearsay evidence supposedly redacted.
                [5.] The Trial Court erred when it did not overrule [R. 109]
                the finding of the Magistrate [R. 93] Appellants had engaged
                in fraud and negligent misrepresentation.
III. LEGAL ANALYSIS
        {¶ 10} Based on our review of the procedural history in this case, we begin by
considering whether we have subject-matter jurisdiction over this appeal. "Because a court
is powerless to hear a case without subject-matter jurisdiction, a court may sua sponte raise
the issue of subject-matter jurisdiction and may dismiss the case if it finds that it lacks
subject-matter jurisdiction over it." Pointer v. Smith, 10th Dist. No. 20AP-555, 2021-Ohio-
2247, ¶ 8. See also Ford Motor Credit Co. v. Ryan & Ryan, Inc., 10th Dist. No. 14AP-782,
2014-Ohio-5671, ¶ 12, fn. 1 ("An appellate court may raise the question of its subject matter
jurisdiction sua sponte.").1
        {¶ 11} Under the Ohio Constitution, courts of appeals have "such jurisdiction as may
be provided by law to review and affirm, modify, or reverse judgments or final orders of the
courts of record inferior to the court of appeals within the district." Article IV, Section 3,
Ohio Constitution. "If a judgment is not a final, appealable order, then an appellate court
has no jurisdiction to review the matter, and it must be dismissed." In re Special Grand
Jury Investigation, 10th Dist. No. 17AP-446, 2018-Ohio-760, ¶ 6.


1Because there was no oral argument in this case and the court raises the jurisdictional issue sua sponte, the
parties have not addressed whether we have subject-matter jurisdiction over this appeal.
No. 22AP-157                                                                                             5


        {¶ 12} A final order is " ' "one disposing of the whole case or some separate and
distinct branch thereof." ' " VanDyke v. Columbus, 10th Dist. No. 06AP-1114, 2007-Ohio-
2088, ¶ 6, quoting Noble v. Colwell, 44 Ohio St.3d 92, 94 (1989), quoting Lantsberry v.
Tilley Lamp Co., 27 Ohio St.2d 303, 306 (1971). " 'A judgment that leaves issues unresolved
and contemplates that further action must be taken is not a final appealable order.' " Id.,
quoting State ex rel. Keith v. McMonagle, 103 Ohio St.3d 430, 2004-Ohio-5580, ¶ 4.
        {¶ 13} "An order which adjudicates one or more but fewer than all the claims or the
rights and liabilities of fewer than all the parties must meet the requirements of R.C.
2505.02 and Civ.R. 54(B) in order to be final and appealable." Noble at syllabus. See also
VanDyke at ¶ 7 ("To be final and appealable, an order that adjudicates one or more but
fewer than all the claims or the rights and liabilities of fewer than all the parties, as does the
order in the present case, must meet the finality requirements of R.C. 2505.02 and must
properly contain the lower court's certification pursuant to Civ.R. 54(B)."). Under Civ.R.
54(B), "[w]hen more than one claim for relief is presented in an action whether as a claim,
counterclaim, cross-claim, or third-party claim, and whether arising out of the same or
separate transactions, or when multiple parties are involved, the court may enter final
judgment as to one or more but fewer than all of the claims or parties only upon an express
determination that there is no just reason for delay."
        {¶ 14} In this case, the trial court never entered judgment on the counterclaims that
First Choice and Newsom asserted against Scott.2 Therefore, the trial court did not resolve
all claims asserted in the action. The trial court's "final judgment entry" does not contain
Civ.R. 54(B) language that there was no just cause for delay, and it is immaterial that the
entry is captioned as a "final judgment entry." VanDyke at ¶ 8 ("[T]he fact that the
judgment entry states that it is a 'final entry' is immaterial."). "Without an express




2 The trial court's summary judgment decision only addressed Scott's CSPA claim. Thus, all other claims and
counterclaims remained pending after that decision. The magistrate noted at the beginning of the trial that
"[a]lso pending are counterclaims by First Choice and Brian Newsom: Breach of contract, unjust enrichment,
and promissory estoppel." (Tr. at 6-7.) The trial court decision overruling objections to the magistrate's
decision also noted that the damages hearing had been vacated because several claims and counterclaims
remained pending. However, despite acknowledgment by the magistrate and the trial court that First Choice
and Newsom's counterclaims remained pending, the magistrate's decision, the trial court decision overruling
objections to the magistrate's decision, and the "final judgment entry" did not expressly address the
counterclaims.
No. 22AP-157                                                                                6


determination that there is no just cause for delay, any order, that adjudicates fewer than
all the claims does not terminate the action." Id.
        {¶ 15} We note that in cases where not all the claims or parties are expressly
adjudicated by the trial court, "if the effect of the judgment as to some of the claims is to
render moot the remaining claims or parties, then compliance with Civ.R. 54(B) is not
required to make the judgment final and appealable." General Accident Ins. Co. v. Ins. Co.
of N. Am., 44 Ohio St.3d 17, 21 (1989). See also Wise v. Gursky, 66 Ohio St.2d 241, 243
(1981) ("We hold that a judgment in an action which determines a claim in that action and
has the effect of rendering moot all other claims in the action as to all other parties to the
action is a final appealable order pursuant to R.C. 2505.02, and Civ.R. 54(B) is not
applicable to such a judgment."). However, that is not the circumstance in this case. First
Choice and Newsom's counterclaims against Scott were based on work performed on or
after October 12, 2017, i.e., during Phase Two of the restoration project. The trial court's
judgment in favor of Scott on his claims does not necessarily render those counterclaims
moot.
        {¶ 16} Because the counterclaims are still pending and the trial court's judgment
entry does not contain "no just reason for delay" language pursuant to Civ.R. 54(B), the trial
court's judgment is not a final, appealable order. Accordingly, we lack jurisdiction over the
appeal, and it must be dismissed.
IV. CONCLUSION
        {¶ 17} For the foregoing reasons, the appeal is dismissed.
                                                                          Appeal dismissed.
                          MENTEL and McGRATH, JJ., concur.
                                    _____________